DETAILED ACTION501
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Response to Amendment
Applicant’s amendment dated 07/06/2022, in which claims 11, 14, 19, 21 were amended, claims 1-10 were cancelled, claims 16-18 were withdrawn, claims 22-23 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, claim 22 recites the limitation "the side surface of the exposed region" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 22 will be interpreted and examined as -- a side surface of the exposed region--.
Claim 23 depending from the rejected claim 22 noted above is rejected at least on the same basis as the rejected claim 22.
Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208) in view of Kuo et al. (US Pub. 20180248078) and Kim et al. (US Pub. 20120043575), hereafter Kim 575.
Regarding claim 11, Kim et al. discloses in Fig. 8-10 a light-emitting device, comprising: 
a substrate [101][paragraph [0076]]; 
a first semiconductor stack [110] formed on the substrate [101], comprising a first semiconductor layer [111], a second semiconductor layer [113] and an active layer [112] formed therebetween [paragraph [0077]]; 
an exposed region [110a, b] formed in the first semiconductor stack [110], comprising a bottom comprising an upper surface of the first semiconductor layer [111][paragraph [0077]]; 
a first electrode [220 and 220-1] formed in the exposed region [110a, b] and electrically connecting to the first semiconductor layer [111], comprising a first pad electrode [220]; and 
a first current blocking region [240 and 270] formed on the upper surface, comprising a first core region [240] under the first pad electrode [220]; 
a second electrode [130 and 130-1] formed on the second semiconductor layer [113] of the first semiconductor stack [110], comprising a second pad electrode [130] and a second finger electrode [130-1] extending from the second pad electrode [130][paragraph [0075], [0089]]; 
a second current blocking region [150] formed under the second electrode [130 and 130-1], comprising a second core region under the second pad electrode [130] and an extending region under the second finger electrode [130-1][paragraph [0092], [0100]]; and 
a transparent conductive layer [160], formed on the second semiconductor layer [113] and covering second current blocking region [150];
wherein the first pad electrode [220] contacts an area of the upper surface of the first semiconductor layer [111] outside of the first core region [240]; and 
wherein the first pad electrode [220] comprises a first side surface and the first core region [240] comprises a second side surface.
Kim et al. fails to disclose
the first pad electrode comprises a first inclined side surface and the first core region comprises a second inclined side surface;
wherein a slope of the first inclined side surface is greater than a slope of the second inclined side surface.
Kuo et al. discloses in Fig. 19A-19C, 26A-26B, paragraph [0007]
the first core region [132 or 430A] comprises a second inclined side surface; and
a slope of a first side surface of an electrode pad [152 or 450] is greater than a slope of the second inclined side surface.
Kim575 discloses in Fig. 5, paragraph [0091]
the first pad electrode [182] comprises a first inclined side surface.
Thus, the combination of Kuo et al. and Kim575 suggests the first pad electrode comprises a first inclined side surface and the first core region comprises a second inclined side surface; wherein a slope of the first inclined side surface is greater than a slope of the second inclined side surface.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kuo et al. and Kim575 et al. into the method of Kim et al. to include the first pad electrode comprises a first inclined side surface and the first core region comprises a second inclined side surface; wherein a slope of the first inclined side surface is greater than a slope of the second inclined side surface. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable alternative configuration of side surfaces of the pad electrode and the current blocking region to prevent the electrode pad and the current blocking region from being separated from the light emitting structure; improving the coverage of a layer proximate to the first and second inclined surfaces, so as to improve the performance of the light-emitting diode chip [paragraph [0091] of Kim575 and paragraph [0007] of Kuo et al.]. 

Regarding claim 12, Kim fails to disclose 
a distance between edges of the first pad electrode and the first core region is range from 2µm to 15µm.
However, Kim et al. further disclose in Fig. 9 and paragraph [0141]
the distance [G1] between edges of the first pad electrode [220] and the first core region [240] can be adjusted/increased so that electric current injected into the first connection pad 220 can be more efficiently guided toward the lower extension 220-1.
There is no description of the criticality of the claimed range. Thus, it would have been obvious to modify Kim et al. to provide a distance between edges of the first pad electrode and the first core region is range from 2µm to 15µm. The ordinary artisan would have been motivated to modify Kim et al. in the manner set forth above for at least the purpose of optimization and routine experimentation for providing desired connection area between the first connection pad and the first conductivity type semiconductor layer and providing desired current spreading efficiency [paragraph [0141] of Kim et al.]. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

	Regarding claim 13, Kim et al. discloses in Fig. 8-10 
wherein: the first electrode [220 and 220-1] further comprises a first finger electrode [220-1] extending from the first pad electrode [220][paragraph [0128]]; and 
the first current blocking region [240 and 270] further comprises a plurality of islands [270] formed under the first finger electrode [220-1]; and 
a shortest distance between the first core region [240] and one of the plurality of islands [270] which is most closed to the first core region [240] is not greater than a shortest distance between two adjacent islands [270][Fig. 8].

Regarding claim 14, Kim et al. further discloses in Fig. 8-10
wherein: the first electrode [220 and 220-1] further comprises a first finger electrode [220-1] extending from the first pad electrode [220]; and 
the first current blocking region [240 and 270] further comprises a plurality of islands [270] formed under the first finger electrode [220-1];
one of the plurality of islands [270] comprises a round corner [Fig. 8].
Kim et al. fails to disclose 
one of the plurality of islands comprises an inclined side surface.
Kuo et al. discloses in Fig. 19A-19C, 
one of the plurality of islands [134] comprises an inclined side surface.
The ordinary artisan would have been motivated to modify Kim et al. to include one of the plurality of islands comprises an inclined side surface to provide suitable alternative configuration of side surfaces of the current blocking region to prevent the current blocking region from being separated from the light emitting structure, to improve the coverage of a layer proximate to the inclined surface of the plurality of islands, so as to improve the performance of the light-emitting diode chip, to improve the deposition of first electrode comprising the first finger electrode on the islands and preventing disconnection of the first finger electrode at the corner [paragraph [0091] of Kim575 and paragraph [0007] of Kuo et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 15, Kim et al. discloses in Fig. 4B-4D, paragraph [0104]-[0106] 
wherein: a part of the first core region [140] has a periphery beyond a periphery of the first pad electrode [120], and another part of the first core region [140] has a periphery behind the periphery of the first pad electrode [120].

Regarding claim 21, Kim et al. fails to disclose
wherein in a top view, a contour of the second core region has a shape different from that of the second pad electrode.
Kuo et al. discloses in Fig. 2A, Fig. 3B, Fig. 19A
 wherein in a top view, a contour of the second core region [132] has a shape different from that of the second pad electrode [152].
Kuo et al. suggests in a top view, a contour of the second core region has a shape that is same as or different from that of the second pad electrode.
One of ordinary skill in the art would have recognized the finite number of predictable solutions for a shape of a contour of the second core region with respect to that of the second pad electrode: same or different. Absent unexpected results, it would have been obvious to try different shape of the second core region to achieve desired device performance.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208) in view of Kuo et al. (US Pub. 20180248078) and Kim et al. (US Pub. 20120043575), hereafter Kim 575 as applied to claim 11 above and further in view of Kim et al. (US Pub. 20170125640), hereafter Kim640.
Regarding claim 19, Kim et al. discloses in Fig. 10
wherein the transparent conductive layer [160] comprises an opening [160a] having a width smaller than a width of the second core region.
Kim et al. fails to disclose 
the opening having the width wider than a width of the second pad electrode.
Kim640 discloses in Fig. 34, Fig. 44
the opening having the width wider than a width of the second pad electrode [161].
Kim640 further discloses in Fig. 3A-B, Fig. 7A-B, Fig. 18A-18D, paragraph [0115]-[0116], [0130] the width of the opening is adjusted to obtain desired BST value of the electrode pad, to protect the second conductive type semiconductor layer disposed under the opening, or to effectively suppress peeling of the second electrode pad.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim640 into the method of Kim et al. to include the opening having the width wider than a width of the second pad electrode. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable size of the opening of the transparent conductive layer to obtain desired BST value of the electrode pad, to effectively suppress peeling of the second electrode pad, and/or to obtain desired current spreading efficiency [paragraph [0109], [0113], [0115]-[0116], [0183]-[0185] of Kim640].

Regarding claim 20, Kim et al. discloses in Fig. 8-Fig. 10
wherein the second finger electrode [130-1] comprises a portion extending from a contour of the second pad electrode [130] and having a width wider than other portion of the second finger electrode [130-1];
wherein the transparent conductive layer [160] comprises an opening [160a]
Kim et al. fails to disclose
part of the portion is formed in the opening.
Kim640 discloses in Fig. 7A-7B
part of the portion is formed in the opening [140a].
Kim640 further discloses in Fig. 3A-B, Fig. 7A-B, Fig. 18A-18D, paragraph [0115]-[0116], [0130], [0168] the width of the opening is adjusted to obtain desired BST value of the electrode pad, to protect the second conductive type semiconductor layer disposed under the opening, or to effectively suppress peeling of the second electrode pad.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kim640 into the method of Kim et al. to include part of the portion is not covered by the transparent conductive layer. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing suitable size of the opening of the transparent conductive layer to obtain desired BST value of the electrode pad, to effectively suppress peeling of the second electrode pad, and/or to obtain desired current spreading efficiency [paragraph [0109], [0113], [0115]-[0116], [0183]-[0185] of Kim640].

Claims 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20190165208) in view of Kuo et al. (US Pub. 20180248078) and Kim et al. (US Pub. 20120043575), hereafter Kim 575 as applied to claim 11 above and further in view of Lee et al. (US Pub. 20170301826) and Hsu et al. (US Pub. 20160155898)

Regarding claim 22, Kim et al. discloses in Fig. 8-Fig. 10 
wherein: the first electrode [220 and 220-1] further comprises a first finger electrode [220-1] extending from the first pad electrode [220]; and 
the first current blocking region [240 and 270] further comprises a plurality of islands [270] formed under the first finger electrode [220-1]; and 
wherein in a top view, one of the plurality of islands [270] comprises a width larger than a width of the first finger electrode [220-1].
Kim et al. fails to disclose 
wherein a shortest distance between a side surface of the exposed region and the one of the plurality of islands is not smaller than 1[Symbol font/0x6D]m and is smaller than the width of the one of the plurality of islands.
Lee et al. discloses in Fig. 9, Fig. 10
wherein a shortest distance between a side surface of the exposed region and the one of the plurality of islands [31c] is smaller than the width of the one of the plurality of islands [31c]. 
Lee et al. further suggests in paragraph [0098] that the width of the one of the plurality of islands [31c] can be adjusted to achieve desired current spreading. When the width of the one of the plurality of islands is varied, the distance between a side surface of the exposed region and the one of the plurality of islands will also be changed accordingly.   
Hsu et al. also discloses in Fig. 2A and Fig. 4
wherein a shortest distance between a side surface of the exposed region and the one of the plurality of islands [26A] is smaller than the width of the one of the plurality of islands [26A] and is not smaller than 1[Symbol font/0x6D]m [Fig. 4 shows that a shortest distance between a side surface of the exposed region and the one of the plurality of islands [26A] is approximately same as a thickness of the one of the plurality of islands [26A]. Hsu et al. discloses in paragraph [0023] the thickness of the one of the plurality of islands [26A] is 20000Å or 2[Symbol font/0x6D]m].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. and Hsu et al. into the method of Kim et al. to include wherein a shortest distance between a side surface of the exposed region and the one of the plurality of islands is not smaller than 1[Symbol font/0x6D]m and is smaller than the width of the one of the plurality of islands. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing additional cross-sectional view of the device structure; providing optimal distance between a side surface of the exposed region and the one of the plurality of islands to achieve desired the light extraction efficiency of the LED [paragraph [0023], [0029] of Hsu, paragraph [0098] of Lee et al.]. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 23, Kim et al. discloses in Fig. 8 
wherein the plurality of islands [270] comprises a last island which is closest to an end of the first finger electrode [220-1].
Kim et al. fails to disclose
a distance between the last island and the end of the first finger electrode is larger than a shortest distance between two adjacent islands.
Lee et al. discloses in Fig. 9, Fig. 14A, Fig. 15-Fig. 17, paragraph [0099]-[0100], [0108]
a distance between the last island [31c] and the end of the first finger electrode [35a or 35b] as well as a shortest distance between two adjacent islands can be adjusted to achieve desired current spreading.
Lee further discloses in paragraph [0108] “the contact area, between the last dot of the first current blocking layer 31c and end of the insulating layer 32a which is on the first light emitting cell C1, on which the connecting portion 35c and the lower extension portion 35a that is connected to the connecting portion 35c contact the lower semiconductor layer 23a can be reduced, thereby increasing current density. The contact distance d4 may still be longer than the separation distance d1 between the dots of the first current blocking layer 31c. Alternatively, the contact distance d4 may be shorter than the separation distance d1 between the dots of the first current blocking layer 31c.”
Kim et al. also discloses in paragraph [0145] “[a] connection distance between the lower extension 220-1 and the first conductivity type semiconductor layer 111 may be controlled by controlling a separation distance between the dots. The distance between the dots may be set in various ways instead of being limited to a particular distance.” 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee et al. into the method of Kim et al. to include a distance between the last island and the end of the first finger electrode is larger than a shortest distance between two adjacent islands. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of achieving desired current spreading near the distal end of the first finger electrode [paragraph [0099]-[0100], [0108]-[0109] of Lee et al.].
In addition, one of ordinary skill in the art would have recognized the finite number of predictable solutions for a distance between the last island and the end of the first finger electrode with respect to a shortest distance between two adjacent islands: the distance is equal to or less than or greater than the shortest distance. Absent unexpected results, it would have been obvious to try a distance between the last island and the end of the first finger electrode greater than a shortest distance between two adjacent islands to achieve efficient current spreading near the distal end of the first finger electrode. 



Response to Arguments
Applicant’s arguments with respect to claims 11-15, 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822